No. 12544

         I N THE SUPREME COURT O T E STATE O M N A A
                                F H         F OTN

                                    1973



CLIFFORD Y. NIXON and
O G L. NIXON, husband and w i f e ,
 LA

                        P l a i n t i f f s and A p p e l l a n t s ,



JELKE HUTTINGA and LOUWINA HUTTINGA,
husband and w i f e ,

                        Defendants and Respondents.



Appeal from:     D i s t r i c t Court of t h e Eighteenth J u d i c i a l D i s t r i c t ,
                 Honorable FJ. W. L e s s l e y , Judge p r e s i d i n g .

Counsel of Record :

    For Appellants :

           Landoe and Gary, Bozeman, Montana
           Hjalrnar B. Landoe argued, Bozeman, Montana
           Ronald K. Olson, Bozeman, Montana

    For Respondents:

           Bolinger and Wellcome, Bozeman, Montana
           Page Wellcome argued, Bozeman, Montana



                                              Submitted:           December 4, 1973

                                                 Decided :
                                                                 JAN 2 2 1974
Filed:   J N 2 2 1974
         A
Mr. Justice John Conway Harrison delivered the Opinion of the
Court.

            Plaintiffs Clifford Y. Nixon and Olga L. Nixon, husband and
wife, appeal from a judgment dismissing their complaint in an ac-
tion seeking an injunction and damages in connection with a claimed
ditch right.      The case was tried by the district court of Gallatin
County, sitting without a jury.      Following trial the district court
granted defendants' motion to dismiss for failure to show a right
to relief pursuant to Rule 4 ( )
                            1b,       M.R.Civ.P.    Defendants are
Jelke Huttinga and Louwina Huttinga, husband and wife.       Herein-
after plaintiffs and defendants will be referred to in the singular.
            The dispute concerns an irrigation ditch which runs across
defendant's land and connects Little Bear Creek with Big Bear Creek.
Plaintiff proceeded on the theory that he had a ditch right by
virtue of grant, explicitly rejecting any claim of right by adverse
possession.      ~efendant's answer put in issue the existence of this
right.
            Plaintiff's proof was not extensive.   He introduced his
deed which conveyed to him a water right in Bear Creek and "water
ditches appurtenant to said premises or used in connection there-
with   * * *."     The deed also contained a general conveyance of his
grantor's interest in any I'water ditches to the same belonging
**   *.I'


            Plaintiff testified that the ditch in question was in existence
some 38 years ago when he purchased the property and he had used it
at irregular intervals, most recently in 1961 or 1962, to divert
water from Little Bear Creek to a point on Big Bear Creek above his
irrigation head works.      On cross-examination plaintiff admitted
the ditch was in such a state of disrepair that even apart from
the damage done by defendant it was completely unusable.
            At plaintiff's request the district court took judicial
notice of the judgment decreeing plaintiff a water right in Bear
Creek, b u t t h e d i s t r i c t c o u r t found t h a t t h e judgment d i d n o t
g i v e p l a i n t i f f a r i g h t t o d i v e r t w a t e r from L i t t l e Bear Creek.
           Here, t h e only q u e s t i o n p r e s e n t e d f o r review i s whether
o r n o t t h e d i s t r i c t c o u r t e r r e d i n h o l d i n g t h a t t h e s e f a c t s under
t h e a p p l i c a b l e law f a i l e d t o show a r i g h t t o r e l i e f .      W e find
t h e d i s t r i c t c o u r t d i d n o t e r r i n s o holding.
           Because o f t h e p r o c e d u r a l d e c i s i o n t o d i s m i s s f o r f a i l u r e
of p l a i n t i f f ' s proof i n t h e d i s t r i c t c o u r t , we a r e c o n s t r a i n e d
t o view t h e evidence i n a l i g h t most f a v o r a b l e t o p l a i n t i f f .
MacDonald v. P r o t e s t a n t Episcopal Church, 150 Mont. 332, 435 P.2d
369.     However, t h i s does n o t r e l i e v e p l a i n t i f f of t h e burden o f
producing evidence i n s u p p o r t of each element e s s e n t i a l t o h i s
recovery.        S e c t i o n 93-1501-1,       R.C.M.     1947.
           P l a i n t i f f proceeded on t h e t h e o r y t h a t he possessed by
v i r t u e of g r a n t a r i g h t i n t h e d i t c h i n q u e s t i o n .   To e s t a b l i s h t h i s
r i g h t p l a i n t i f f must show t h a t t h e r i g h t claimed was i n f a c t
g r a n t e d t o him.     P l a i n t i f f attempted t o show t h e g r a n t of t h e
d i t c h r i g h t through i n t r o d u c t i o n o f h i s deed w i t h i t s conveyance
s p e c i f i c a l l y of t h e d i t c h r i g h t s connected w i t h h i s w a t e r r i g h t
on Bear Creek and g e n e r a l l y o f a l l w a t e r d i t c h e s belonging t o t h e
property.        He a l s o t e s t i f i e d a s t o t h e u s e and e x i s t e n c e of t h e
ditch.
           While a warranty deed such a s t h a t o f f e r e d by p l a i n t i f f i s
g e n e r a l l y considered prima f a c i e proof of good t i t l e (26A C.J.S.
Deeds 5 1 8 2 ( f ) ) t h i s presumption extends o n l y t o p r o p e r t y s p e c i f i c -
a l l y d e s c r i b e d by such deed.         I n t h i s c a s e t h e only d i t c h r i g h t s
which can b e s a i d t o be s p e c i f i c a l l y d e s c r i b e d were t h o s e connected
w i t h t h e r i g h t on Bear Creek.
           The d i s t r i c t c o u r t had b e f o r e i t t h e judgment awarding p l a i n -
t i f f a w a t e r r i g h t i n Bear Creek.            From t h a t judgment t h e d i s t r i c t
c o u r t determined t h a t t h e w a t e r r i g h t i n Bear Creek d i d n o t g i v e
p l a i n t i f f a water r i g h t i n L i t t l e Bear Creek.            That judgment was
n o t made a p a r t of t h e r e c o r d on t h i s appeal.               Accordingly, s i n c e
we have no b a s i s f o r review of t h e d i s t r i c t c o u r t ' s d e t e r m i n a t i o n ,
    we must assume t h a t t h e d e n i a l of a w a t e r r i g h t i n L i t t l e Bear
    Creek was c o r r e c t .       Joy v. L i t t l e , 134 Mont. 82, 328 P.2d 636.
    It f o l l o w s t h a t t h e d i t c h i n q u e s t i o n cannot be a d i t c h which
    was s p e c i f i c a l l y g r a n t e d a s connected w i t h t h e water r i g h t .
    Since t h e d i t c h r i g h t was n o t one of t h o s e s p e c i f i c a l l y g r a n t e d
    by p l a i n t i f f ' s deed, t h e deed a l o n e does n o t s e r v e a s prima f a c i e
    evidence of p l a i n t i f f ' s claimed d i t c h r i g h t .
               To e s t a b l i s h h i s claimed d i t c h r i g h t p l a i n t i f f must show
    n o t only t h a t he was g r a n t e d a l l "water d i t c h e s t o t h e same be-
    longing" b u t t h a t t h e d i t c h he now c l a i m s was i n f a c t a d i t c h
    which belonged t o t h e p r o p e r t y a t t h e time of t h e g r a n t .                   There
    was only p l a i n t i f f ' s testimony t h a t t h e d i t c h was i n e x i s t e n c e
    and o c c a s i o n a l l y used.      There was n o t h i n g t o i n d i c a t e t h e d i t c h
    b elonged t o h i s g r a n t o r ; t h a t h i s g r a n t o r had some r i g h t t h e r e i n ;
    o r even t h a t h i s g r a n t o r claimed t o have such an i n t e r e s t .                   The
    e x i s t e n c e of t h e d i t c h and o c c a s i o n a l u s e a r e a s c o n s i s t e n t w i t h
    permissive u s e a s they a r e w i t h u s e by r i g h t .                 Plaintiff's
    f a i l u r e t o e s t a b l i s h t h a t t h i s d i t c h was w i t h i n t h e g e n e r a l g r a n t
    c o n t a i n e d i n h i s deed of " a l l water d i t c h e s t o t h e same belonging"
    i s f a t a l t o h i s c l a i m of r i g h t by v i r t u e of g r a n t .
               The judgment of t h e d i s t r i c t c o u r t f s affirmed.
                                                         n




/    ,/chief J u s t i c e




    ...............................
       Justices.
Mr. Justice Frank I. Haswell specially concurring:
        I concur in the result. Under the facts here, plaintiff's
right to an injunction and damages requires establishment of a
water right in plaintiff to the waters of Little Bear Creek.    There
is a complete failure of proof in this respect.
        Here plaintiff is attempting to supplement the waters
of Big Bear Creek (in which he has a water right) by diversion
from the waters of Little Bear Creek (in which he has no water
right) and thus enhance his water rights to the detriment of others.



                                      Justice.